FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


NOAH DUGUID, individually and              No. 17-15320
on behalf of himself and all
others similarly situated,                  D.C. No.
               Plaintiff-Appellant,    3:15-cv-00985-JST

                v.
                                            OPINION
FACEBOOK, INC.,
           Defendant-Appellee,

               and

UNITED STATES OF AMERICA,
          Intervenor-Appellee.

      Appeal from the United States District Court
        for the Northern District of California
        Jon S. Tigar, District Judge, Presiding

         Argued and Submitted March 11, 2019
              San Francisco, California

                     Filed June 13, 2019
2                     DUGUID V. FACEBOOK

        Before: J. Clifford Wallace, Eugene E. Siler, *
         and M. Margaret McKeown, Circuit Judges.

                  Opinion by Judge McKeown


                          SUMMARY **


            Telephone Consumer Protection Act

    The panel reversed the district court’s dismissal for
failure to state a claim of an action under the Telephone
Consumer Protection Act.

    The panel held that the plaintiff adequately alleged that
defendant Facebook, Inc., placed calls using an automated
telephone dialing system, defined as “equipment which has
the capacity—(1) to store numbers to be called or (2) to
produce numbers to be called, using a random or sequential
number generator—and to dial such numbers
automatically.”

    Joining the Fourth Circuit, the panel held that a 2015
amendment to the Act, excepting calls “made solely to
collect a debt owed to or guaranteed by the United States,”
was content-based and incompatible with the First
Amendment. The panel severed from the Act this “debt-


    *
     The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  DUGUID V. FACEBOOK                      3

collection exception” as an unconstitutional restriction on
speech.


                       COUNSEL

Sergei Lemberg (argued), Lemberg Law LLC, Wilton,
Connecticut, for Plaintiff-Appellant.

Andrew B. Clubok (argued), Susan E. Engel, Samir Deger-
Sen, Latham & Watkins LLP, Washington, D.C.; Elizabeth
L. Deeley, Latham & Watkins LLP, San Francisco,
California; for Defendant-Appellee.

Lindsey Powell (argued), Michael S. Raab, Mark B. Stern,
Attorneys, Appellate Staff, Civil Division; Alex G. Tse,
United States Attorney; Joseph H. Hunt, Assistant Attorney
General; United States Department of Justice, Washington,
D.C.; for Intervenor-Appellee.

Shay Dvoretzky and Vivek Suri, Jones Day, Washington,
D.C.; Steven P. Lehotsky, United States Chamber Litigation
Center, Washington, D.C.; for Amicus Curiae Chamber of
Commerce of the United States of America.


                        OPINION

McKEOWN, Circuit Judge:

    Almost thirty years ago, in the age of fax machines and
dial-up internet, Congress took aim at unsolicited robocalls
by enacting the Telephone Consumer Protection Act of 1991
(“TCPA”), 47 U.S.C. § 227. In the decades since, the TCPA
has weathered the digital revolution with few amendments.
4                   DUGUID V. FACEBOOK

With important exceptions, the TCPA forbids calls placed
using an automated telephone dialing system (“ATDS”),
commonly referred to as an autodialer.

    Noah Duguid claims that Facebook used an ATDS to
alert users, as a security precaution, when their account was
accessed from an unrecognized device or browser. For
unknown reasons, Duguid received the messages despite not
being a Facebook customer or user and never consenting to
such alerts. His repeated attempts to terminate the alerts
were unsuccessful.

    Facebook challenges the adequacy of Duguid’s TCPA
allegations and, alternatively, claims that the statute violates
the First Amendment.          We conclude that Duguid’s
allegations are sufficient to withstand Facebook’s motion to
dismiss under Federal Rule of Civil Procedure 12(b)(6).

    As to the constitutional question, we join the Fourth
Circuit and hold that a 2015 amendment to the TCPA, which
excepts calls “made solely to collect a debt owed to or
guaranteed by the United States,” is content-based and
incompatible with the First Amendment. Am. Ass’n of
Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir.
2019) (hereinafter, AAPC). But rather than toss out the
entire TCPA—a longstanding and otherwise constitutional
guardian of consumer privacy—we sever the newly
appended “debt-collection exception” as an unconstitutional
restriction on speech.

                        BACKGROUND

I. The Telephone Consumer Protection Act

   In what was thought to be telemarketing’s heyday,
Congress enacted the TCPA to “protect the privacy interests
                   DUGUID V. FACEBOOK                      5

of residential telephone subscribers by placing restrictions
on unsolicited, automated telephone calls.” S. Rep. No.
102–178, at 1 (1991). With certain exceptions, the TCPA
bans calls (including text messages) placed using an ATDS.
47 U.S.C. § 227(b)(1); see Satterfield v. Simon & Schuster,
Inc., 569 F.3d 946, 954 (9th Cir. 2009) (“[A] text message is
a ‘call’ within the TCPA.”).

    Since its enactment, the definition of an ATDS has
remained the same: “equipment which has the capacity—(A)
to store or produce telephone numbers to be called, using a
random or sequential number generator; and (B) to dial such
numbers.” 47 U.S.C. § 227(a)(1). In contrast, the scope of
the prohibition section has evolved. In 2014, when Duguid
received messages from Facebook, the statute excepted two
types of calls: those “made for emergency purposes” and
those “made with the prior express consent of the called
party.” Id. § 227(b)(1)(A) (2010). Effective November 2,
2015, Congress added a third exception for calls “made
solely to collect a debt owed to or guaranteed by the United
States.” Bipartisan Budget Act of 2015, Pub. L. No. 114-74,
§ 301(a)(1)(A), 129 Stat. 584, 588; 47 U.S.C.
§ 227(b)(1)(A)(iii). It is this “debt-collection exception”
that Facebook contends is unconstitutional.

    Two court rulings during this appeal have shifted the
TCPA playing field. First, in ACA International v. Federal
Communications Commission, the D.C. Circuit overturned
aspects of several Federal Communications Commission
(“FCC”) rulings construing the ATDS definition. 885 F.3d
687 (D.C. Cir. 2018). Shortly thereafter, in Marks v. Crunch
San Diego, LLC, we construed ACA International to wipe
the definitional slate clean, so we “beg[an] anew to consider
the definition of ATDS under the TCPA.” 904 F.3d 1041,
1049–50 (9th Cir. 2018). To clarify any ambiguity, we
6                     DUGUID V. FACEBOOK

rearticulated the definition of an ATDS: “equipment which
has the capacity—(1) to store numbers to be called or (2) to
produce numbers to be called, using a random or sequential
number generator—and to dial such numbers
automatically.” Id. at 1053. That definition governs this
appeal.

II. Duguid’s Allegations 1

    Duguid is not a Facebook customer and has never
consented to Facebook contacting his cell phone.
Nonetheless, beginning in approximately January 2014,
Facebook began sending Duguid sporadic text messages.
The messages alerted Duguid that an unrecognized browser
was attempting to access his (nonexistent) Facebook
account. Each message followed a common template:
“Your Facebook account was accessed [by/from] 
at . Log in for more info.”

    Flummoxed, and unable to “log in for more info,”
Duguid responded to the messages by typing “Off” and “All
off.” Facebook immediately assured Duguid that “Facebook
texts are now off,” but the messages kept coming. Duguid
also requested via email that Facebook stop sending him
messages, but he received similar, automated email
responses that failed to resolve the issue. The text messages
continued until at least October 2014.

    Duguid sued Facebook for violating the TCPA, alleging
that Facebook sent the text messages using an ATDS.
Specifically, he alleges that Facebook established the
    1
      At this stage, we treat Duguid’s factual allegations as true and
construe them in the light most favorable to Duguid. See Northstar Fin.
Advisors Inc. v. Schwab Invs., 779 F.3d 1036, 1042 (9th Cir. 2015), as
amended (Apr. 28, 2015).
                   DUGUID V. FACEBOOK                      7

automated login notification process as an extra security
feature whenever a Facebook account is accessed from a
new device. According to Duguid, Facebook maintained a
database of phone numbers and—using a template and
coding that automatically supplied the browser information
and time of access—programmed its equipment to send
automated messages to those numbers each time a new
device accessed the associated account.         Somehow,
Facebook acquired Duguid’s number and (as it did with the
numbers provided by its users) stored and sent automated
messages to that number.

    Duguid sued on behalf of two putative classes: people
who received a message from Facebook without providing
Facebook their cell phone number; and people who notified
Facebook that they did not wish to receive messages but later
received at least one message. Each putative class reaches
back four years from April 22, 2016, when Duguid filed the
amended complaint. Duguid seeks statutory damages for
each message, plus declaratory relief and an injunction
prohibiting similar TCPA violations in the future.

    The district court concluded that Duguid inadequately
alleged that Facebook sent its messages using an ATDS—a
prerequisite for TCPA liability. After providing leave to
amend, the district court dismissed the amended complaint
with prejudice.

                         ANALYSIS

    Faithful to our unflagging duty to assess constitutional
standing, we hold that Duguid adequately alleges a concrete
injury in fact. See Van Patten v. Vertical Fitness Grp., LLC,
847 F.3d 1037, 1042–43 (9th Cir. 2017) (citing Spokeo, Inc.
v. Robins, 136 S. Ct. 1540 (2016)).
8                      DUGUID V. FACEBOOK

I. Sufficiency of the Allegations

    Facebook invites us to avoid the First Amendment
challenge by affirming on the ground that Duguid
inadequately alleges a TCPA violation. According to
Facebook, the equipment Duguid characterizes in the
amended complaint is not an ATDS. We conclude that
Marks forecloses that position.

     By definition, an ATDS must have the capacity “to store
or produce telephone numbers to be called, using a random
or sequential number generator.” 47 U.S.C. § 227(a)(1)(A).
In Marks, we clarified that the adverbial phrase “using a
random or sequential number generator” modifies only the
verb “to produce,” and not the preceding verb, “to store.”
904 F.3d at 1052. In other words, an ATDS need not be able
to use a random or sequential generator to store numbers—
it suffices to merely have the capacity to “store numbers to
be called” and “to dial such numbers automatically.” 2 Id.
at 1053.

    Duguid’s nonconclusory allegations plausibly suggest
that Facebook’s equipment falls within this definition. He
alleges that Facebook maintains a database of phone
numbers and explains how Facebook programs its
equipment to automatically generate messages to those
stored numbers. The amended complaint explains in detail
how Facebook automates even the aspects of the messages
that appear personalized.     Those factual allegations,
     2
       An alternative to the capacity to store numbers is the capacity “to
produce numbers to be called, using a random or sequential number
generator.” Marks, 904 F.3d at 1053; see 47 U.S.C. § 227(a)(1)(A).
Because Duguid adequately alleges the capacity to store numbers, we do
not address whether he adequately alleges the capacity to produce.
                       DUGUID V. FACEBOOK                               9

accepted as true and construed in the light most favorable to
Duguid, sufficiently plead that Facebook sent Duguid
messages using “equipment which has the capacity . . . to
store numbers to be called . . . and to dial such numbers.” 3
Id.

    Facebook responds that Marks cannot possibly mean
what it says, lest the TCPA be understood to cover
ubiquitous devices and commonplace consumer
communications. In particular, Facebook cautions, such an
expansive reading of Marks would capture smartphones
because they can store numbers and, using built-in
automated response technology, dial those numbers
automatically. And if smartphones are ATDSs, then using
them to place a call—even without using the automated
dialing functionality—violates the TCPA. See In re Rules &
Regulations Implementing the Telephone Consumer
Protection Act of 1991, 30 FCC Rcd. 7961, 7975 ¶ 19 n.70
(July 10, 2015); ACA Int’l, 885 F.3d at 704. “It cannot be
the case,” the D.C. Circuit has remarked, “that every
uninvited communication from a smartphone infringes
federal law, and that nearly every American is a TCPA-
violator-in-waiting, if not a violator-in-fact.” ACA Int’l,
885 F.3d at 698.

    As a textual anchor for narrowing Marks, Facebook
points to the statutory requirement (repeated in Marks) that
an ATDS store numbers “to be called.” 47 U.S.C.
§ 227(a)(1)(A). The ATDS at issue in Marks was designed

    3
        Our conclusion that Duguid’s detailed factual allegations are
sufficient says nothing about whether that level of detail is necessary to
plead ATDS use. We also note that Facebook does not raise, so we do
not consider, the requirement that an ATDS have the capacity to “dial
. . . numbers automatically.” Marks, 904 F.3d at 1053 (emphasis added).
10                 DUGUID V. FACEBOOK

to send promotional text messages to a list of stored
numbers—a proactive advertising campaign. See 904 F.3d
at 1048. Facebook differentiates its equipment because it
stores numbers “to be called” only reflexively—as a
preprogrammed response to external stimuli outside of
Facebook’s control. It urges us to cabin Marks as
inapplicable to such purely “responsive messages,” because
numbers stored to send such messages were not stored “to
be called.” So construed, Facebook argues, Marks avoids
the outcome of deeming smartphones a type of ATDS.

    We cannot square this construction with Marks or the
TCPA. Marks’s gloss on the statutory text provides no basis
to exclude equipment that stores numbers “to be called” only
reflexively. Indeed, the statute suggests otherwise: “to be
called” need not be the only purpose for storing numbers—
the equipment need only have the “capacity” to store
numbers to be called. 47 U.S.C. § 227(a)(1). The amended
complaint does not so much as suggest that Facebook’s
equipment could (or did) store numbers for any other reason.

    Importantly, rejecting the active-reflexive distinction
does not render “to be called” superfluous. Phone numbers
are frequently stored for purposes other than “to be called”:
shops and restaurants store numbers to identify customers in
their loyalty programs; electronic phonebooks store numbers
for public access; data mining companies store and sell
numbers; and software for customer relations management
stores numbers to help businesses manage their clientele. So
“to be called” has meaning without inferring a silent
distinction between active and reflexive calls.

   Finally, Facebook’s argument that any ATDS definition
should avoid implicating smartphones provides no reason to
adopt the proposed active-reflexive distinction. Even if
Facebook’s premise has merit, the quintessential purpose for
                   DUGUID V. FACEBOOK                     11

which smartphone users store numbers is “to be called”
proactively. In other words, excluding equipment that stores
numbers “to be called” only reflexively would not avoid
capturing smartphones.

    Our reading supports the TCPA’s animating purpose—
protecting privacy by restricting unsolicited, automated
telephone calls. See S. Rep. 102-178, at 1. The messages
Duguid received were automated, unsolicited, and
unwanted. We are unpersuaded by Facebook’s strained
reading of Marks and the TCPA.

    Facebook advances a separate argument that it was
entitled to dismissal on the pleadings because the TCPA
excepts “call[s] made for emergency purposes.” 47 U.S.C.
§ 227(b)(1)(A). The FCC has construed this exception
broadly, to include “calls made necessary in any situation
affecting the health and safety of consumers.” 47 C.F.R.
§ 64.1200(f)(4). But Duguid alleges that he is not a
Facebook customer and has advised Facebook of that fact
repeatedly and through various means of communication.
Accepting these allegations as true, Duguid did not have a
Facebook account, so his account could not have faced a
security issue, and Facebook’s messages fall outside even
the broad construction the FCC has afforded the emergency
exception. See In re Rules & Regulations Implementing the
Telephone Consumer Protection Act of 1991, 31 F.C.C. Rcd.
9054, 9063 ¶ 21 n.76 (Aug. 4, 2016) (“[P]urported
emergency calls cannot be targeted to just any person. These
calls must be about a bona fide emergency that is relevant to
the called party.”).

   Finally, it bears reiterating that we are considering the
amended complaint at the Rule 12(b)(6) dismissal stage.
Thus, we review the sufficiency of the allegations, not their
accuracy or the intricate workings of Facebook’s equipment,
12                 DUGUID V. FACEBOOK

algorithms, or notification system. Developing those factual
details remains for the parties and the district court on
remand.

II. First Amendment

    As a threshold matter, we confirm that Facebook has
standing to challenge the constitutionality of the post-
amendment TCPA. Although the TCPA violations Duguid
alleges predate the debt-collection exception, which took
effect in 2015, he also seeks damages on behalf of a putative
class for violations that occurred in part in 2016, as well as
forward-looking injunctive relief based on the post-
amendment TCPA. See Landgraf v. USI Film Prods.,
511 U.S. 244, 273 (1994) (“[A]pplication of new statutes
passed after the events in suit is unquestionably proper in
many situations,” such as “[w]hen the intervening statute
authorizes or affects the propriety of prospective relief.”).
The class allegations and request for injunctive relief vest
Facebook with a sufficient personal stake in the post-
amendment TCPA to challenge its constitutionality.

     A. The Post-Amendment TCPA Is Content-Based

    Turning to the merits, we first evaluate whether the
TCPA is content-neutral and subject to intermediate scrutiny
or content-based and subject to strict scrutiny. We have
repeatedly affirmed that the pre-amendment TCPA was
content-neutral and consistent with the First Amendment.
Gomez v. Campbell-Ewald Co., 768 F.3d 871, 876 (9th Cir.
2014), aff’d, 136 S. Ct. 663 (2016); Moser v. Fed. Commc’ns
Comm’n, 46 F.3d 970, 975 (9th Cir. 1995). The statute
satisfied intermediate scrutiny because it was narrowly
tailored to advance the “government’s significant interest in
residential privacy” and left open “ample alternative
channels of communication.” Moser, 46 F.3d at 974; see
                    DUGUID V. FACEBOOK                       13

also Gomez, 768 F.3d at 876–77 (recognizing that the
government’s interest in privacy extends beyond the
household, and rejecting the argument that the statute is
inadequately tailored insofar as it applies to text messages).

    The debt-collection exception, which adds a purposive
element, changes the framework. The TCPA now favors
speech “solely to collect a debt owed to or guaranteed by the
United States.” 47 U.S.C. § 227(b)(1)(A)(iii). Because this
section “target[s] speech based on its communicative
content,” the exception is content-based and subject to strict
scrutiny. Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218,
2226 (2015); see AAPC, 923 F.3d at 165–67.

     The government’s argument that the debt-collection
exception is relationship-based as opposed to content-based
is foreclosed by Reed. The “crucial first step in the content-
neutrality analysis” is “determining whether the law is
content neutral on its face.” Reed, 135 S. Ct. at 2228. If it
is not, the law “is subject to strict scrutiny regardless of the
government’s benign motive, content-neutral justification,
or lack of ‘animus toward the ideas contained’ in the
regulated speech.” Id. (quoting Cincinnati v. Discovery
Network, Inc., 507 U.S. 410, 429 (1993)). For that reason,
we “consider[] whether a law is content neutral on its face
before turning to the law’s justification or purpose.” Id.

    It is obvious from the text that the debt-collection
exception’s applicability turns entirely on the content of the
communication—i.e., whether it is “solely to collect a debt
owed to or guaranteed by the United States.” 47 U.S.C.
§ 227(b)(1)(A)(iii). The identity and relationship of the
caller are irrelevant. And the government’s “innocuous
justification”—permitting third-party debt collectors to
place calls on the government’s behalf using the same means
as the government itself can use—“cannot transform a
14                 DUGUID V. FACEBOOK

facially content-based law into one that is content neutral.”
Reed, 135 S. Ct. at 2228. We therefore conclude that the
exception is content-based, without resorting to Reed’s
second, intent-focused inquiry. See id. at 2227–28.

    Our sister circuits’ post-Reed decisions are consistent
with our reading. There is, of course, the Fourth Circuit’s
decision in AAPC, decided shortly after argument in our
case, in which the court reached the same conclusion
regarding the debt-collection provision. 923 F.3d at 161
(“[W]e agree with the Plaintiffs that the debt-collection
exemption contravenes the Free Speech Clause.               In
agreement with the Government, however, we are satisfied
to sever the flawed exemption from the automated call
ban.”). Earlier, the Fourth Circuit also deemed content-
based South Carolina’s TCPA analogue because the statute
applies only to robocalls “of a political nature” or made “for
the purpose of making an unsolicited consumer telephone
call.” Cahaly v. Larosa, 796 F.3d 399, 402 (4th Cir. 2015)
(quoting S.C. Code § 16-17-446(A)). “Applying Reed’s first
step,” the Fourth Circuit reasoned, “South Carolina’s anti-
robocall statute is content based because it makes content
distinctions on its face.” Id. at 405. The Eighth Circuit
likewise deemed content-based an exception to Minnesota’s
TCPA analogue for messages sent to solicit voluntary
donations. Gresham v. Swanson, 866 F.3d 853, 854–55
(8th Cir. 2017) (citing Minn. Stat. § 325E.27(a)), cert.
denied, 138 S. Ct. 682 (2018).

    By contrast, the Seventh Circuit upheld Indiana’s TCPA
analogue, which exempted calls for “(1) Messages from
school districts to students, parents, or employees[;]
(2) Messages to subscribers with whom the caller has a
current business or personal relationship[; and] (3) Messages
advising employees of work schedules.” Patriotic Veterans,
                       DUGUID V. FACEBOOK                             15

Inc. v. Zoeller, 845 F.3d 303, 304 (7th Cir.) (quoting Ind.
Code § 24-5-14-5(a)), cert. denied sub nom. Patriotic
Veterans, Inc. v. Hill, 137 S. Ct. 2321 (2017). The first and
second exceptions to the Indiana statute are based on the
relationship between caller and recipient, and the plaintiff
did not invoke the third exception. See id. at 305 (suggesting
in dicta that the third exception, were it invoked, is content-
based). Accordingly, the Seventh Circuit upheld the Indiana
statute as content-neutral and consistent with the First
Amendment. Id. at 306 (“Indiana does not discriminate by
content—the statute determines who may be called, not what
message may be conveyed . . . .”).

    The text of the TCPA makes clear that the availability of
the exception depends exclusively on the purpose and
content of the call. The relationship between caller and
recipient, though not coincidental, does not bear on the
exception’s applicability. Reed forbids us from imputing
motives or sensibilities to Congress where, as here, its plain
language is clear, and clearly content-based. 135 S. Ct.
at 2228.

    B. The Post-Amendment TCPA Fails Strict Scrutiny

    Because it is content-based, the TCPA’s debt-collection
provision is “presumptively unconstitutional and may be
justified only if the government proves that [it is] narrowly
tailored to serve compelling state interests.” 4 Reed,

    4
      We reject the government’s unsupported assertion that Facebook’s
security messages are subject to intermediate scrutiny because they
constitute commercial speech. See Hunt v. City of Los Angeles, 638 F.3d
703, 715 (9th Cir. 2011) (“Commercial speech is ‘defined as speech that
does no more than propose a commercial transaction.’ . . . Where the
facts present a close question, ‘strong support’ that the speech should be
characterized as commercial speech is found where the speech is an
16                     DUGUID V. FACEBOOK
135 S. Ct. at 2226. More specifically, the government (and
Duguid, who adopts the government’s constitutional
arguments) must demonstrate that the TCPA’s
“differentiation between [robocalls to collect a debt owed to
or guaranteed by the United States] and other types of
[robocalls] . . . furthers a compelling government interest
and is narrowly tailored to that end.” Id. at 2231.
Importantly, we focus our analysis on the content-based
differentiation—the debt-collection exception—not on the
TCPA overall. See id. at 2231–32; AAPC, 923 F.3d at 167
(“[I]n order to survive strict scrutiny, the Government must
show that the debt-collection exemption has been narrowly
tailored to further a compelling governmental interest.”
(emphasis added)).

    The government seriously advocates only one interest:
“the protection of personal and residential privacy.” This
articulation is a head-scratcher, because robocalls to collect
government debt are just as invasive of privacy rights as
robocalls placed for other purposes. On that point,
congressional findings corroborate common sense (not to
mention practical experience): “Evidence compiled by the
Congress indicates that residential telephone subscribers
consider automated or prerecorded telephone calls,
regardless of the content or the initiator of the message, to
be a nuisance and an invasion of privacy.” Telephone
Consumer Protection Act of 1991, Pub. L. No. 102-243,
§ 2(10), 105 Stat. 2394, 2394 (emphasis added). Permitting
callers to collect government debt thus hinders—not
furthers—the government’s asserted interest. Because it
“subverts the privacy protections underlying the” TCPA and
“deviates from the purpose of the automated call ban,” the

advertisement, the speech refers to a particular product, and the speaker
has an economic motivation.” (internal citations omitted)).
                   DUGUID V. FACEBOOK                       17

debt-collection exception is fatally underinclusive. AAPC,
923 F.3d at 168.

    Contrasting the privacy implications of the TCPA’s
longstanding consent and emergency exceptions highlights
this tailoring defect. Robocalls placed pursuant to consent
“are less intrusive than other automated calls” because
“consent generally diminishes any expectation of privacy.”
Id. at 169. So too are emergency robocalls, because they are
infrequent, “protect[] the safety and welfare of Americans,”
and serve the public interest. Id. at 170. By contrast, an
unconsented, non-emergency robocall thoroughly invades
personal and residential privacy, whether it is placed to
collect government debt or for some other purpose. The
universe of otherwise illegal calls that the debt-collection
exception permits—which one senator estimated to be in the
tens of millions—has an outsized, detrimental impact on
residential and personal privacy. See In re Rules &
Regulations Implementing the Telephone Consumer
Protection Act of 1991, 31 F.C.C. Rcd. 9074, 9078 ¶ 9 &
n.36 (Aug. 11, 2016). This incongruency underscores that
the exception impedes, rather than furthers, the statute’s
purpose.

    To evade this largely self-evident conclusion, the
government would have us focus our analysis on the TCPA
writ large rather than the debt-collection exception. It argues
that the post-amendment statute, viewed holistically,
remains narrowly tailored to protect personal and household
privacy. This gloss-over approach is at odds with Reed,
which directs that the tailoring inquiry focus on the content-
based differentiation—here, the debt-collection exception.
See 135 S. Ct. at 2231–32; see also AAPC, 923 F.3d at 167.

   The government’s expanded lens also fails in its
objective. The post-amendment TCPA is underinclusive, in
18                    DUGUID V. FACEBOOK

that it excepts automated calls placed pursuant to the debt-
collection exception, which are—all else being equal—
every bit as invasive of residential and personal privacy as
any other automated call. See Pub. L. No. 102-243, § 2(10),
105 Stat. at 2394. It is also overinclusive because the
government—in its own words—could have accomplished
the same goal in a content-neutral manner by basing the
exception “on the called party’s preexisting relationship with
the federal government.” See Reed, 135 S. Ct. at 2232. And
the TCPA’s potentially expansive application to everyday
consumer communications—a small fraction of which
implicate residential and personal privacy—further
emphasizes its over-inclusiveness. See ACA Int’l, 885 F.3d
at 697–99.

    The government halfheartedly suggests an alternative
interest: protecting the public fisc. 5 We credit this argument
for candor: debt collection is unescapably the exception’s
main purpose—hence its inefficacy in protecting privacy.
See Williams-Yulee v. Fla. Bar, 135 S. Ct. 1656, 1668 (2015)
(“[U]nderinclusiveness can raise doubts about whether the
government is in fact pursuing the interest it invokes . . . .”
(internal quotation marks and citation omitted)). But even
assuming that protecting the public fisc is a compelling
interest, the debt-collection exception is not the least
restrictive means to achieve it. For one, Congress could
protect the public fisc in a content-neutral way by phrasing

     5
       The President’s annual budget proposal for fiscal year 2015—the
wellspring of the debt-collection exception—projected that the
amendment would yield $12 million per year over the ensuing decade.
See Fiscal Year 2015 President’s Budget, at 185, available at
https://www.govinfo.gov/content/pkg/BUDGET-2015-BUD/pdf/BUD
GET-2015-BUD.pdf; Fiscal Year 2015 President’s Budget: Analytical
Perspectives, at 123, available at https://www.govinfo.gov/content/pkg
/BUDGET-2015-PER/pdf/BUDGET-2015-PER.pdf.
                   DUGUID V. FACEBOOK                       19

the exception in terms of the relationship rather than content.
See Reed, 135 S. Ct. at 2232 (noting the “ample content-
neutral options” available to serve the same government
interest). The government could also obtain consent from its
debtors or place the calls itself. See AAPC, 923 F.3d at 169
n.10 (noting these possibilities); Campbell-Ewald Co. v.
Gomez, 136 S. Ct. 663, 672 (2016), as revised (Feb. 9, 2016)
(“The United States and its agencies, it is undisputed, are not
subject to the TCPA’s prohibitions because no statute lifts
their immunity.”).

    We hold that the debt-collection exception is content-
based and insufficiently tailored to advance the
government’s interests in protecting privacy or the public
fisc.

   C. The Debt-Collection Exception Is Severable

    Though incompatible with the First Amendment, the
debt-collection exception is severable from the TCPA. See
AAPC, 923 F.3d at 171. Congressional intent is the
touchstone of severability analysis. See Regan v. Time, Inc.,
468 U.S. 641, 653 (1984). Congress simplifies our inquiry
when, as here, it speaks directly to severability: “If any
provision of this chapter [containing the TCPA] . . . is held
invalid, the remainder . . . shall not be affected thereby.”
47 U.S.C. § 608. While not dispositive, this unambiguous
language endorsing severability relieves us of a
counterfactual inquiry as to congressional intent and creates
a presumption of severability absent “strong evidence that
Congress intended otherwise.” Alaska Airlines, Inc. v.
Brock, 480 U.S. 678, 686 (1987).

   History reaffirms what Congress said. The TCPA has
been “fully operative” for more than two decades. Free
Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S.
20                 DUGUID V. FACEBOOK

477, 509 (2010). Then, with little fanfare, Congress
appended the comparatively modest debt-collection
exception as a small portion of the 2015 budget bill. The
newly enacted exception did not suddenly and silently
become so integral to the TCPA that the statute could not
function without it. See Gresham, 866 F.3d at 855 (severing
a newly enacted, content-based exception to Minnesota’s
robocalling statute because “[t]he balance of the statute pre-
existed the amendment, and we presume that the Minnesota
legislature would have retained the pre-existing statute”); cf.
Rappa v. New Castle County, 18 F.3d 1043, 1073 (3d Cir.
1994) (“[T]he proper remedy for content discrimination
generally cannot be to sever the statute so that it restricts
more speech than it did before—at least absent quite specific
evidence of a legislative preference for elimination of the
exception.” (emphases added)).

   Excising the debt-collection exception preserves the
fundamental purpose of the TCPA and leaves us with the
same content-neutral TCPA that we upheld—in a manner
consistent with Reed—in Moser and Gomez.

                        CONCLUSION

    Duguid adequately alleges Facebook utilized an ATDS,
and the additional elements of a TCPA claim are not at issue
in this appeal. We reject Facebook’s challenge that the
TCPA as a whole is facially unconstitutional, but we sever
the debt-collection exception as violative of the First
Amendment. We reverse the dismissal of Duguid’s
amended complaint and remand for further proceedings.

     REVERSED AND REMANDED.